Case: 2:19-cv-00119-MHW-EPD Doc #: 51 Filed: 11/21/19 Page: 1 of 1 PAGEID #: 315


                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION



Stephanie Clifford,

            Plaintiff,

      V.                                   Civil Action 2:19-cv-119

                                           Judge Michael H. Watson
Shana M. Keckley, ef a/..
                                           Magistrate Judge Deavers
            Defendants.

                                    ORDER


      Pursuant to this Court's previous Order, EOF No. 50, the City of Columbus

is ORDERED to issue the settlement check to "Clerk, U.S. District Court" and

include the case number in the memo line

      IT IS SO ORDERED.



                                     MfCHAEL H. WATSON, JUDGE
                                     UNITED STATES DISTRICT COURT
